Exhibit 10.2

CONTRIBUTION AGREEMENT

This Contribution Agreement (the “Agreement”), made and entered into as of
June 30, 2015 (the “Effective Date”), is by and between HealthStream, Inc., a
Tennessee corporation (“HealthStream”), and Robert A. Frist, Jr., an individual
resident of the State of Tennessee (“Frist”).

WHEREAS, Frist desires to contribute to HealthStream, and HealthStream desires
to accept from Frist (the “Contribution”), 54,241 shares of common stock, no par
value (“Common Stock”), of HealthStream (collectively, the “Contributed
Shares”);

WHEREAS, pursuant to the terms and conditions of this Agreement and the
HealthStream, Inc. 2010 Stock Incentive Plan (the “Plan”), HealthStream desires
to grant 49,310 shares of Common Stock (the “Grant Shares”) to the individuals
and in the amounts set forth on the attached spreadsheet as Exhibit A (such
individuals, the “Recipients”); and

WHEREAS, HealthStream and Frist desire to memorialize in writing the terms,
provisions and conditions of the Contribution and the share grant;

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Contribution; Share Grant.

(a) Contribution. Subject to the terms and conditions of this Agreement and
without any compensation paid by HealthStream to Frist, at the Closing (as
defined below), Frist hereby contributes the Contributed Shares to HealthStream,
and HealthStream hereby accepts such contribution. Frist shall execute stock
powers or other evidence of transfer evidencing such contribution and transfer
as may reasonably be requested by HealthStream, and shall deliver to
HealthStream stock certificates (as applicable) representing all of the
Contributed Shares.

(b) Closing. The closing of the Contribution (the “Closing”) will take place at
the offices of HealthStream at 209 10th Avenue South, Suite 450, Nashville,
Tennessee 37203 at 10:00 a.m. (local time) on the Effective Date concurrently
with the execution and delivery hereof.

(c) Share Grant. HealthStream hereby agrees to grant the Grant Shares to the
Recipients pursuant to the Plan in the amounts set forth on Exhibit A hereto as
Other Stock-Based Awards (as defined in the Plan), which grants have been
approved by the Compensation Committee of HealthStream. Such grants will be
subject to the terms of the waiver reflected in that certain letter agreement
dated as of June 30, 2015, entered into by and among the Company, Frist, and
William Blair & Company, L.L.C., for itself and the other several underwriters
(the “Lock-Up Waiver Letter”). It is anticipated that the Grant Shares will be
issued to the Recipients on or about August 24, 2015, and such Grant Shares will
not be subject to any vesting conditions.

 

1



--------------------------------------------------------------------------------

Section 2. Representations and Warranties of Frist. Frist represents and
warrants as of the Closing to HealthStream as follows:

(a) Authority. This Agreement constitutes the valid and binding obligation of
Frist, enforceable against Frist in accordance with its terms. Frist has all
requisite power, authority and capacity to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.

(b) No Conflict. Neither the execution and delivery of this Agreement by Frist
nor the consummation of the transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time): (i) conflict with any
legal requirement or order of any court or governmental authority to which Frist
is subject, or (ii) breach any provision of any material contract to which Frist
is a party.

(c) No Consent. Except for the waiver reflected in the Lock-Up Waiver Letter,
Frist is not required to give any notice to or obtain any consent or approval
from any person in connection with the execution and delivery of this Agreement
by Frist or the consummation of the transactions contemplated hereby.

(d) Legal Proceedings; Orders. There are no legal proceedings or actions pending
or, to the knowledge of Frist, threatened, against Frist that challenge, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated hereby.

(e) Ownership of Contributed Shares. Frist has good and valid title to the
Contributed Shares, free and clear of all liens and encumbrances.

Section 3. Representations and Warranties of HealthStream. HealthStream
represents and warrants as of the Closing to Frist as follows:

(a) Authority. This Agreement constitutes the valid and binding obligation of
HealthStream, enforceable against HealthStream in accordance with its terms.
HealthStream has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by HealthStream and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by HealthStream.

(b) No Conflict. Neither the execution and delivery of this Agreement by
HealthStream nor the consummation of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time): (i) conflict
with any legal requirement or order of any court or governmental authority to
which HealthStream is subject, or (ii) breach any provision of any material
contract to which HealthStream is a party.

(c) No Consent. Except for the waiver reflected in the Lock-Up Waiver Letter,
HealthStream is not required to give any notice to or obtain any consent or
approval from any person in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

(d) Legal Proceedings; Orders. There are no legal proceedings or actions pending
or, to the knowledge of HealthStream, threatened, against HealthStream that
challenge, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the transactions contemplated hereby.

Section 4. Miscellaneous.

(a) Waiver. No failure to exercise, and no delay in exercising, on the part of
either party, any privilege, any power or any right hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any privilege, right
or power hereunder preclude further exercise of any other privilege, right or
power hereunder.

(b) Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
agreement and supersedes all prior agreements between the parties with respect
to its subject matter. This Agreement may not be amended except by a written
agreement signed by the party to be charged with the amendment.

(c) Assignment; Binding Effect. This Agreement may not be assigned by either
party without the prior written consent of the other party. Subject to the
foregoing, this Agreement will be binding upon and shall inure to the benefit of
the parties hereto and their permitted successors and assigns.

(d) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any invalid or
unenforceable provision shall be replaced by HealthStream and Frist with a valid
provision which most closely approximates the intent and economic effect of the
invalid or unenforceable provision.

(e) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
conflict of law provisions thereof.

(f) Construction. The language used in the Agreement will be construed, in all
cases, according to its fair meaning, and not for or against any party hereto.
The parties acknowledge that each party has reviewed this Agreement and that
rules of construction to the effect that any ambiguities are to be resolved
against the drafting party will not be available in the interpretation of this
Agreement.

(g) Execution of Agreement; Counterparts. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Frist and HealthStream have executed this Agreement as of
the Effective Date.

 

Robert A. Frist, Jr. Sign Name:   /s/ Robert A. Frist, Jr. Date:   June 30, 2015

 

ACCEPTED AND AGREED:

 

HealthStream, Inc.

By:   /s/ Gerard M. Hayden Name:   Gerard M. Hayden Its:   Chief Financial
Officer

 

4